Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hwan et al (KR 2013052176A), hereinafter Hwan, teaches an antenna assembly comprising a ground plane disposed on a substrate; a patch antenna structure spaced apart from the ground plane; and one or more grounded posts coupled to and extending from the substrate, wherein the one or more grounded posts are arranged along at least a portion of a periphery of the patch antenna structure.
Hwan, however, fails to further teach one or more variable reactive elements coupled to at least one grounded post of the one or more grounded posts, the one or more variable reactive elements configured to tune a reactance of the at least one grounded post.
Claims 2-12 and 14-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 19, Hwan teaches an antenna assembly comprising a ground plane disposed on a substrate; a patch antenna structure spaced apart from the ground plane, the patch antenna structure comprising a planar portion spaced apart from the ground plane, the planar portion disposed parallel to the ground plane, the planar portion comprising a square planar shape; and one or more feed legs extending from the planar portion, wherein the one or more feed legs are arranged in a perpendicular configuration; and one or more grounded posts coupled to and extending from the ground plane, each of the one or more grounded posts extending a uniform height from the ground plane, wherein the uniform height is greater than a spacing between the ground plane and the planar portion; and wherein the one or more grounded posts comprise a hollow cylindrical shape; wherein the one or more grounded posts are evenly spaced along an entire periphery of the patch antenna structure, wherein the one or more grounded posts are aligned with each of a plurality of corners of the square planar shape and aligned with a center of each of a plurality of sides of the square planar shape.
Hwan, however, fails to further teach one or more variable reactive elements coupled to at least one grounded post of the one or more grounded posts, the one or more variable reactive elements configured to tune a reactance of the at least one grounded post.
Claim 20 is allowed for at least the reason for depending on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845